DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1 – 17 in the reply filed on March 24, 2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities: Tables 1, 2, 3 and 4 are not fully written in the English language. The captions of the table are written in the Japanese language. 37 CFR 1.58(c) and 37 CFR 1.52(b) require that the tables be written in the English language or be accompanied by a translation of the application and a translation of any corrections or amendments into the English language together with a statement that the translation is accurate. While the originally filed specification appears to include a key for each table alongside reference letters within the table, the . Appropriate correction is required.

The specification is also objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: In a preliminary amendment on the filing date of the application, claim 10 had been amended to recite “the boiling point of the first material at standard temperature and pressure (STP)…” There is no express recitation or inherent disclosure of a standard temperature and pressure. Likewise “Standard temperature and pressure” likewise does not possess the same definition as “normal”. In context, a boiling point at standard temperature and pressure is not necessarily the same as a normal boiling point because a normal boiling point references a boiling point temperature at 1 atmosphere of pressure with no required reference temperature. Standard temperature and pressure on the other hand requires both reference temperature and pressure, which is not required for describing a normal boiling point and not necessarily referring to a temperature of e.g. 20°C or a pressure of 1 atmosphere1.

Claim Objections
16 is objected to because of the following informalities:  “pefluorodecane” appears to be a misspelling of “perfluorodecane”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
Regarding dependent claim 2, recites the limitation "the first step".  There is insufficient antecedent basis for this limitation in the claim. While claim 1 does contain a step of supplying a first material, it is not immediately clear whether “the first step” refers to the aforementioned step of parent claim 1 or to an unrecited step that introduces the recited first material into the treatment vessel. For the purpose of art rejections, the Examiner will interpret the claim to refer to methods where at least one step introduces a first material in a gas state.
Regarding claim 3, the claim has a similar deficiency to claim 2 and similar interpretation for the purpose of art rejections, mutatis mutandis.
from the hole in the porous film”. There is insufficient antecedent basis for this limitation in the claim. In particular, while claim 1 recites a step of supplying a first material to a treatment vessel, there is no indication that a first material is deposited onto the hole within the porous film. It is therefore unclear how does the supplying step leads to the step of removing material from the claimed hole in the porous film. While claim 2 and claim 3 has limitations of having the first material sealing the claimed “hole”, claim 6 does not depend on claims 2 and 3. The Examiner will interpret claim 6 as though it may depend from either claim 2 or claim 3 for the purpose of art rejections.
Regarding claim 9, the claim recites that the “vapor pressure range of the first material in a temperature range from -50°C to -20°C is from 0.0001 Torr to 0.1 Torr”. As written it is unclear whether the claim requires that the vapor pressure range is at a corresponding temperature (i.e. vapor pressure must be 0.0001 Torr at a temperature of-50°C and 0.1 Torr at -20°C) or if the substance must have a vapor pressure within the range of 0.0001 Torr to 0.1 Torr at any temperature within -50°C to -20°C (e.g. the limitation is infringed if the material has a vapor pressure of 0.1Torr at -8°C or if the material has a vapor pressure of 0.01 Torr at  -20°). The Examiner will interpret the claim according to all potential permutations of relationship between the recited temperature range and the recited pressure range.
Regarding claim 10, the term "boiling point of the first material at standard temperature and pressures (STP)" in claim is a relative term which renders the claim indefinite.  The term "boiling point of the first material at standard temperature and pressures (STP)" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, in view of the above comments concerning the plethora of standard conditions, it is unclear at which pressure is the boiling point assessed by one of ordinary skill in the art (e.g. at 1 atm? at 100 kPa? at  101.6 kPa?). While the specification recites a normal boiling point and defines the normal boiling point (see e.g. [0029]), no definition is provided of what is considered the standard temperature and pressure. For the purposes of art rejections, the Examiner will interpret the claim as referring to the boiling point of the first material at 101,325 Pa (i.e. 1 atm) as well as at other customary standard pressure conditions.

Claim Rejections - 35 USC § 102
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 5, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baklanov et al. US 2016/0276133 (hereafter “Baklanov’133”).
Regarding claims 1, 2, 3, 11, 12, 13, 15, 16, and 17; Baklanov is directed to the plasma etching of porous substrates (Abstract). Baklanov discloses a method comprising the steps of: providing an environment that may be a chamber comprising a bearing for a porous material ([0024], [0052]); and contacting the porous material with an organic gas within the environment at a pressure P1 and temperature T1 where it remains a gas outside of the porous material, but condenses as an organic liquid when in contact with the porous material, thus sealing the holes within the porous material ([0025],[0072],[0141]).The organic gas may be a hydrofluorocarbon or a fluorocarbon such as C8F18 [perfluorooctane, meeting claims 11, 12, 15, 16,17]([0074] – [0078]).
Regarding claims 4 – 5, in another embodiment, Baklanov’133 discloses that the fluorocarbon may be a C4-10 fluorocarbon and that an etching gas may be for example C6F6 ([0077] – [0081]) and may be mixed with e.g. alcohols [meeting claim 13] ([0074]). Baklanov’133 further discloses a step of plasma etching the porous material having the pores filled with the e.g. fluorocarbon thereby evaporating a fraction of the filling organic liquid using both C6F6 liquid in the pores and C6F6 gas as etching/plasma-excited gas([0026], [0062], [0155]).
Regarding claims 8, 9, 10 and 14, Baklanov’133 teaches the claimed invention above but fails to teach that the boiling point of perfluorooctane is within the claimed In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Baklanov’133 product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baklanov’133 as applied to claims 1 – 5, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17 above, and further in view of Baklanov US 2015/0076109 (hereafter “Baklanov’109”).
Regarding claim 6, Baklanov’133 does not expressly teach a third step of removing the first material from the hole by increasing a temperature and/or decreasing a pressure within the treatment vessel.
Baklanov’109 is directed to a method of protecting porous materials by sealing the pores of the porous material with an organic material prior to etching by introducing the organic material as a gas, condensing the organic material within the porous material and then cooling the porous material to solidify the organic material (Abstract; [0003], [0047] – [0051]). Baklanov’109 discloses that after etching, the temperature of the porous material may be raised in order to vaporize the solidified organic material ([0053]). The step allows for less cleaning of the porous material after the completion of the process ([0012], [0052] – [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Baklanov’133 with a step of removing the first material from the hole by increasing a temperature and/or decreasing a pressure within the treatment vessel because Baklanov’109 teaches that the inclusion of the step allows for less cleaning of the porous material after processing.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baklanov’133 as applied to claims 1 – 5, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17 above.
4-10 fluorocarbon that may be cyclic ([0077]). Analogously, Baklanov’133 also discloses that the organic material may be cyclooctate and cyclodecane.
Baklanov’133 does not expressly teach a specific cyclic compound that have at least 6 carbons and that the material has a vapor pressure within the claimed range at the claimed temperature.
However, Baklanov’133 does disclose that their method depends on the equilibrium vapor pressure of the organic gas at a temperature T1, the critical pressure of the gas at the temperature T1 and characteristics of the porous material such as the average radius of the pores ([0069] – [0070]).  Baklanov’133 therefore suggests a selection of an appropriate organic gas that can satisfy the vapor pressure requirements for a given porous material with characteristics such as average radius of the pores.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Baklanov’133 by specifically utilizing a cyclic compound that has at least 6 carbons and a vapor pressure within the claimed range because Baklanov’133 teaches that the characteristics of a given organic material is critical in relation to the characteristics of the porous material, and one of ordinary skill in the art would have been able to select such a cyclic compound as disclosed and directed by Baklanov’133 with a reasonable expectation of success to practice the method of Baklanov’133.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSE I HERNANDEZ-KENNEY/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Engineering Toolbox. “STP - Standard Temperature and Pressure & NTP - Normal Temperature and Pressure”. Retrieved from https://www.engineeringtoolbox.com/stp-standard-ntp-normal-air-d_772.html; See also Wikipedia. “Standard conditions for temperature and pressure”. Retrieved from https://en.wikipedia.org/wiki/Standard_conditions_for_temperature_and_pressure, which details the myriad of standard conditions across fields.